t c summary opinion united_states tax_court james l wright petitioner v commissioner of internal revenue respondent docket no 7440-09s filed date james l wright pro_se john spencer hitt for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the parties agree that petitioner is not entitled to itemized_deductions in excess of the standard_deduction for a single_taxpayer the parties also agree that petitioner is entitled to deduct on schedule c profit or loss from business only the following expenses a other of dollar_figure b dollar_figure for utilities c dollar_figure for supplies d dollar_figure for rent e dollar_figure for legal fees and f dollar_figure for office expenses the parties agree that petitioner failed to report on schedule c of his federal_income_tax return an additional dollar_figure of gross_receipts and sales the issues remaining for decision are whether petitioner failed to report dollar_figure in excess of the gross_receipts and sales that he now admits he failed to report and is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in illinois when the petition was filed petitioner during the year was a sole_proprietor doing business as james wright tax and accounting the parties stipulated that petitioner maintained a business checking account with harris bank in the name of the proprietorship aside from the deposits on which the parties agree respondent’s examination revealed two additional bank teller deposits dollar_figure on december and dollar_figure on date respondent determined them to be income petitioner did not maintain adequate books_and_records that recorded his income for and he did not produce any evidence from the bank or otherwise that would indicate the nature of the disputed deposits disputed deposits discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that he satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent petitioner and respondent agree that petitioner did not report all of his gross_receipts for petitioner argues that the disputed deposits are loan proceeds from his life_insurance_policy or amounts from cash savings or that he may have borrowed them from someone petitioner also testified that every now and then he sold life_insurance during the year for which he would receive commissions petitioner failed to offer any documentary_evidence about the nature of the disputed deposits even his testimony was vague and indefinite this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 87_tc_74 the court sustains respondent’s determination that the two deposits totaling dollar_figure represent unreported income for accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement is an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner had a substantial_understatement of tax for since the understatement amount exceeded the greater of percent of the tax required to be shown on the return or dollar_figure petitioner claimed itemized_deductions and business_expenses to which he was not entitled and underreported his business income the court concludes that respondent has produced sufficient evidence to show that the imposition of the accuracy-related_penalty under sec_6662 is appropriate petitioner a tax_return_preparer did not show that his underreporting of income and overreporting of deductions were actions taken with reasonable_cause and in good_faith respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered under rule
